Citation Nr: 0820576	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  92-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of 
malnutrition.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1954, and from March 1955 to October 1957.

This matter originally came to the Board of Veterans' Appeals 
(Board) from decisions of the VA Regional Office (RO) and 
Medical Center (MC) in Salt Lake City, Utah, which granted 
service connection for the loss of the veteran's teeth, 
denied entitlement to VA outpatient dental treatment, and 
denied service connection for residuals of malnutrition 
claimed to have been caused by the extraction of teeth in 
service, including multifocal fibrosclerosis, degenerative 
muscle disease, and chronic viral infections.  As noted 
above, the veteran's claim is now in the jurisdiction of the 
Phoenix RO.

In June 1993 decisions, the Board denied entitlement to VA 
outpatient dental treatment, as well as service connection 
for residuals of malnutrition.  The veteran appealed the 
Board's decision denying VA outpatient dental treatment to 
the United States Court of Appeals for Veterans Claims 
(Court).  The veteran did not appeal the Board's June 1993 
decision denying service connection for residuals of 
malnutrition; thus, this decision is final.  38 C.F.R. § 
20.1100.

In a July 1994 memorandum decision, the Court vacated the 
Board's June 1993 decision denying VA outpatient dental 
treatment and remanded the matter for additional development 
of the evidence and readjudication, including additional 
consideration of the issue of entitlement to a compensable 
rating for the service-connected loss of teeth.  In September 
1994 and March 1997, the Board remanded the matters to the RO 
in order to accomplish the additional evidentiary development 
ordered by the Court.

In April 2000 decisions, the Board denied a compensable 
rating for the service-connected loss of all teeth, as well 
as entitlement to VA outpatient dental treatment and related 
dental appliances (except under Class III or Class IV).  In 
the remand portion of those decisions, the Board noted that 
the veteran had filed an application to reopen his claim of 
service connection for residuals of malnutrition, as well as 
a claim of entitlement to a total rating based on individual 
unemployability due to service-connected disability.  These 
claims had been denied by the RO in November 1997 and January 
1999 rating decisions, respectively.  The Board determined 
that the veteran had submitted timely notices of disagreement 
with those decisions.  Thus, the Board directed the RO to 
issue a Statement of the Case pertaining to the issues of 
whether new and material evidence had been submitted to 
reopen a previously denied claim of service connection for 
the residuals of malnutrition and entitlement to a total 
disability rating based on individual unemployability.  See 
Manlincon v. West, 12 Vet. App. 238 (1998).  Finally, the 
Board directed the RO to hold in abeyance the claims for 
Class III and/or Class IV outpatient dental treatment until 
the resolution of the pending claims seeking service 
connection for additional disabilities and a total disability 
rating based on individual unemployability.

The veteran appealed the Board's April 2000 decisions to the 
Court.  While the matter was pending at the Court, the VA 
Office of General Counsel, on behalf of the Secretary, and 
the veteran's representative filed a joint motion to vacate 
and remand the Board's April 2000 decisions in light of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In an April 2001 order, the Court granted the 
motion, vacated the Board's April 2000 decisions, and 
remanded the matter to the Board for reconsideration.

In May 2002 decisions, the Board reconsidered the veteran's 
claims in light of the VCAA and again denied a compensable 
rating for the service-connected loss of all teeth, as well 
as entitlement to outpatient dental treatment and related 
dental appliances from VA (except under Class III or Class 
IV).  The Board further noted the Court had not vacated the 
Remand portions of its April 2000 decisions, and again 
directed the RO to comply with those instructions.

The veteran again appealed the Board's decisions to the 
Court.  While the matter was pending at the Court, in May 
2003, the VA Office of General Counsel, on behalf of the 
Secretary, and the veteran's representative filed a joint 
motion to remand the Board's May 2002 decisions, in light of 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In a 
May 2003 order, the Court granted the motion and vacated the 
Board's May 2002 decisions denying a compensable rating for 
the service-connected loss of all teeth, as well as 
entitlement to outpatient dental treatment and related dental 
appliances from VA.  In December 2003, the Board remanded the 
matter for due process considerations.

While the matter was in remand status, the veteran perfected 
an appeal with the November 1997 rating decision determining 
that new and material evidence had not been submitted to 
reopen the claim of service connection for residuals of 
malnutrition and the January 1999 rating decision denying a 
total rating based on individual unemployability due to 
service-connected disability. Thus, these matters were added 
to the issues on appeal.

In June 2005, the Board reopened the veteran's previously 
denied claim of service connection for residuals of 
malnutrition and remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  The Board also directed that the 
veteran's TDIU claim be held in abeyance pending resolution 
of the service connection claim for residuals of 
malnutrition.

Unfortunately, this appeal must be remanded again to the 
RO/AMC.  Because resolution of the veteran's service 
connection claim for residuals of malnutrition could have a 
significant impact upon the veteran's TDIU claim, the Board 
concludes that the two claims are inextricably intertwined.  
Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. 
App. 116, 118 (1994).  Accordingly, the veteran's TDIU claim 
again must be held in abeyance pending completion of the 
development requested below for his service connection claim 
for residuals of malnutrition.  The issue of service 
connection for residuals of malnutrition is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO/AMC.  VA will notify you if further action is required on 
your part.



REMAND

In June 2005, the Board requested that the RO schedule the 
veteran for an updated VA examination to determine the nature 
and extent of his claimed residuals of malnutrition.  
Specifically, the Board requested that the examiner(s) 
determine 

(1) whether it is at least as likely as 
not that the veteran had any malnutrition 
in service as a result of the extraction 
of his teeth; and, if so (2) whether it 
is at least as likely as not that the 
veteran currently exhibits any current 
disability as a result of that in-service 
malnutrition.  

The RO/AMC correctly requested that the VA examiner provide 
this opinion when it completed a VA examination request in 
July 2007.  Unfortunately, however, a review of the veteran's 
September 2007 nutritional disabilities examination does not 
contain the requested opinion.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  The RO/AMC correctly instructed the VA examiner to 
provide the opinion requested in the Board's June 2005 
remand.  It was error, however, for the RO/AMC to re-certify 
this appeal to the Board in January 2008 without reviewing 
the September 2007 VA nutritional disabilities examination 
report to determine if it complied with the Board's June 2005 
remand instructions.  Given this error, and given that the 
September 2007 VA nutritional disabilities examination report 
did not comply with the Board's June 2005 remand 
instructions, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the VA Medical 
Center in Tucson, Arizona, Boaz M. Rabin, 
M.D., if available, for an addendum to the 
September 27, 2007, VA nutritional 
disabilities examination report.  
Specifically, and as requested in the 
Board's June 2005 remand, this examiner 
should state whether it is at least as 
likely as not that the veteran had any 
malnutrition in service as a result of the 
extraction of his teeth and, if so, 
whether it is at least as likely as not 
that the veteran currently exhibits any 
current disability as a result of that in-
service malnutrition.  If this opinion 
cannot be provided without resorting to 
speculation, then the examiner should so 
state.

2.  If, and only if, Boaz M. Rabin, M.D., 
is not available, then schedule the 
veteran for VA nutritional disabilities 
examination for the purpose of determining 
the current nature and etiology of his 
claimed residuals of malnutrition.  The 
claims file must be made available to the 
examiner(s) for review.  Based on the 
examination and review of the record, the 
examiner(s) should express an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the veteran had any malnutrition in 
service as a result of the extraction of 
his teeth and, if so, whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the veteran 
experiences any current disability as a 
result of his in-service malnutrition.

3.  Thereafter, readjudicate the claims of 
service connection for residuals of 
malnutrition and entitlement to TDIU.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



